NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



GLORIA GONZALEZ,                   )
                                   )
           Petitioner,             )
                                   )
v.                                 )                   Case No. 2D18-4545
                                   )
MIDLAND FUNDING LLC, Assignee of   )
CITIBANK, N.A./SEARS MASTERCARD, )
                                   )
           Respondent.             )
___________________________________)

Opinion filed May 17, 2019.

Petition for Writ of Certiorari to the Circuit
Court for the Thirteenth Judicial Circuit for
Hillsborough County; sitting in its appellate
capacity.

Jennifer Erin Jones of McIntyre
Thanasides Bringgold Elliott Grimaldi
Guito & Matthews, P.A., Tampa, for
Petitioner.

Jamie A. Cummings and Michael A. Gold
of Walters Levine & Lozano, Tampa, for
Respondent.


PER CURIAM.

              Denied.



SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.